Case: 17-10961   Date Filed: 10/10/2017   Page: 1 of 6


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10961
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:16-cv-00087-VMC-MAP



JOYCE TAYLOR-WILLIAMS,

                                             Plaintiff - Appellant,

versus

RAYMOND REMBERT,
Hillsborough County Deputy Sheriff,
BIBLE BASED FELLOWSHIP CHURCH, INC.,

                                             Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 10, 2017)

Before TJOFLAT, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:
                  Case: 17-10961   Date Filed: 10/10/2017   Page: 2 of 6


      Joyce Taylor-Williams appeals the district court’s entry of summary

judgment against her.        Ms. Taylor-Williams sued Deputy Sheriff Raymond

Rembert for false arrest under 42 U.S.C. § 1983 and malicious prosecution under

state law. The district court ruled that Officer Rembert was entitled to qualified

immunity on the false-arrest claim, and declined to exercise supplemental

jurisdiction over the state-law claim. Following a review of the record and the

parties’ arguments, we affirm.

                                           I

      Ms. Taylor-Williams and her adult daughter, Cliffany, were members of the

Bible Based Fellowship Church until Ms. Taylor-Williams’ daughter accused the

pastor of sexual assault. The church expelled Ms. Taylor-Williams from its ranks,

and banned her from the property. Ms. Taylor-Williams later returned to the

church and was arrested for trespass.

      Undeterred, Ms. Taylor-Williams and her daughter returned to the church on

March 25, 2012, with signs to protest. They say they did not step on church

property that day.      Instead, they claim to have protested from either County

property or a privately-owned, neighboring lot. Yet Ms. Taylor-Williams was still

arrested for trespass by Officer Rembert, who worked for the church as an off-duty

police officer.




                                           2
                 Case: 17-10961   Date Filed: 10/10/2017     Page: 3 of 6


      The       church   comprises   multiple   buildings.       Before     he   arrested

Ms. Taylor-Williams, Officer Rembert was located at the children’s church, which

is located on the west side of the property. He received a radio call from David

Weaver-Rodgers, an off-duty officer with the Tampa Police Department who also

worked security for the church, and Rodney Allmond, a church employee. They

asked Officer Rembert to go to the “old church,” located in a different part of the

property, “because [Ms. Taylor-Williams] and her daughter were placing signs out

front.” D.E. 48-9 at 10. Officer Rembert was also told that, “[a]s people were

coming in,” Ms. Taylor-Williams and her daughter “were setting up a protest on

the property.” Id.

      Officer Rembert responded to the location.              He says he witnessed

Ms. Taylor-Williams placing protest signs on church property. See id. at 12. He

arrested her.

                                          II

      We exercise plenary review over a district court’s grant of summary

judgment, viewing the evidence in the light most favorable to the nonmoving

party. See Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011).

                                         III

      Ms. Taylor-Williams raises two arguments on appeal. She first argues that

the district court erroneously adopted Officer Rembert’s version of the facts over



                                          3
              Case: 17-10961     Date Filed: 10/10/2017   Page: 4 of 6


hers. She also contends that Officer Rembert could not have legally relied on the

observation of Officer Weaver-Rodgers because the latter, as a City of Tampa

police officer, was outside his jurisdiction.     Citing the “fellow officer rule,”

Ms. Taylor-Williams insists that police officers can only rely on the knowledge of

a fellow police officer who is on-duty and within his or her jurisdiction.

      Ms. Taylor-Williams’ first argument misses the mark entirely. The district

court accepted the testimony of Ms. Taylor-Williams and her daughter that, though

at a neighboring lot, they never actually stepped foot on church property on the day

of the arrest. That does not mean, however, that Officer Rembert necessarily

lacked arguable probable cause for arrest. “Arguable probable cause exists when

an officer reasonably could have believed that probable cause existed, in light of

the information the officer possessed.” Durruthy v. Pastor, 351 F.3d 1080, 1089

(11th Cir. 2003) (internal quotation marks omitted).

      The district court reasoned that Officer Rembert had arguable probable to

arrest Ms. Taylor-Williams for criminal trespass because he had been told that she

had just been observed on church property, and because he knew that she had been

given a trespass warning in the past (which made her subsequent trespass

criminal).   See Jones v. Cannon, 174 F.3d 1271, 1283 n.4 (11th Cir. 1999)

(“[W]hat counts for qualified immunity purposes relating to probable cause to

arrest is the information known to the defendant officers . . . at the time of their



                                          4
              Case: 17-10961     Date Filed: 10/10/2017   Page: 5 of 6


conduct, not the facts known to the plaintiff then or those known to a court later.”).

Given the proximity between the church’s lot and the lot on which

Ms. Taylor-Williams admitted to have protested from, and seeing as there is no

evidence indicating that both Officer Weaver-Rodgers and Mr. Allmond were not

credible, we agree with the district court’s conclusion that Officer Rembert’s

reliance on that tip was reasonable. He therefore had arguable probable cause to

arrest Ms. Taylor-Williams for trespass.

      Ms. Taylor-Williams’ second argument is equally unavailing. Under the

“fellow officer rule,” courts impute “the collective knowledge of the investigating

officers to . . . each participating officer.” Terrell v. Smith, 668 F.3d 1244, 1252

(11th Cir. 2012). The rule is a legal fiction that allows one officer to develop

probable cause based on another officer’s observations, even if the first officer

never communicated with the second. See id. 1251–52. The rule is inapplicable in

this case because Officer Rembert directly communicated with sources who told

him they had witnessed Ms. Taylor-Williams trespass.

                                           IV

      In sum, Officer Rembert is entitled to qualified immunity because he had

arguable probable cause to arrest Ms. Taylor-Williams for trespass. He reasonably

relied on third-parties who told him they had witnessed the trespass. Because




                                           5
               Case: 17-10961   Date Filed: 10/10/2017   Page: 6 of 6


Ms. Taylor-Williams failed to contradict that key fact, summary judgment was

appropriate.

      AFFIRMED.




                                        6